 



Exhibit 10.04
VALERO ENERGY CORPORATION
2001 EXECUTIVE STOCK INCENTIVE PLAN
Amended and Restated as of
October 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. Purpose.
    1  
SECTION 2. Definitions.
    1  
SECTION 3. Administration.
    3  
SECTION 4. Shares and Other Property Available For Awards.
    4  
Shares Available
    4  
Sources of Shares Deliverable Under Awards
    4  
Adjustments
    5  
SECTION 5. Eligibility.
    6  
SECTION 6. Awards.
    7  
Options
    7  
Exercise Price

    7  
Incentive Stock Options
    7  
Stock Appreciation Rights
    7  
Grant Price
    7  
Other Terms and Conditions
    7  
Restricted Stock
    7  
Dividends
    7  
Registration
    8  
Forfeiture
    8  
Performance Awards
    8  
Payment of Performance Awards
    9  
Stock Compensation
    9  
Other Stock-Based Awards
    9  
Exercise of Option or SAR Awards
    9  
Notice
    9  
Payment
    10  
Tax Payment Election
    10  
Payment with Stock
    10  
Valuation
    10  
Rights as Stockholder
    11  
General
    11  
Grants
    11  
Forms of Payment by Company
    11  
Limits on Transfer
    11  
Term of Awards
    12  
Share Certificates
    12  
Delivery of Shares or Other Securities and Payment of Consideration
    12  
Termination of Employment
    12  
Award Agreements
    13  
Deferral of Receipt
    13  

i



--------------------------------------------------------------------------------



 



         
SECTION 7. Amendment and Termination.
    14  
Amendments to the Plan
    14  
Amendments to Awards
    14  
Unusual or Nonrecurring Events
    14  
SECTION 8. Change Of Control.
    15  
Effect
    15  
Defined
    15  
Actions of Committee
    16  
SECTION 9. General Provisions.
    16  
No Rights to Awards
    16  
Delegation
    16  
Withholding
    17  
No Limit on Other Compensation Arrangements
    17  
Governing Law
    17  
Severability
    17  
NYSE Listing and Other Laws and Regulations
    17  
No Trust or Fund Created
    18  
No Fractional Shares
    18  
Headings
    18  
Construction
    18  
SECTION 10. Effective Date of the Plan.
    18  
SECTION 11. Term of the Plan.
    18  

ii



--------------------------------------------------------------------------------



 



2001 EXECUTIVE STOCK INCENTIVE PLAN
SECTION 1. Purpose.
The purposes of this 2001 Executive Stock Incentive Plan (the “Plan”) are to
promote the interests of the Company and its stockholders by (i) attracting and
retaining executive personnel and other key employees of the Company and its
affiliates; (ii) motivating these employees by using performance-related
incentives to achieve longer range performance goals; and (iii) enabling these
employees to participate in the long-term growth and financial success of the
Company.
SECTION 2. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:

(a)   “Affiliate” shall mean (i) any entity that, directly or through one or
more intermediaries, is controlled by the Company and (ii) any entity in which
the Company has a significant equity interest, as determined by the Committee.  
(b)   “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Performance Award, Stock Compensation Award or Other Stock-Based Award.   (c)  
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.   (d)   “Board” shall mean the Board
of Directors of the Company.   (e)   “Cause” shall mean the (i) conviction of
the Participant by a state or federal court of a felony involving moral
turpitude, (ii) conviction of the Participant by a state or federal court of
embezzlement or misappropriation of funds of the Company, (iii) the Company’s
(or applicable Affiliate’s) reasonable determination that the Participant has
committed an act of fraud, embezzlement, theft, or misappropriation of funds in
connection with such Participant’s duties in the course of his or her employment
with the Company (or applicable Affiliate), (iv) the Company’s (or its
applicable Affiliate’s) reasonable determination that the Participant has
engaged in gross mismanagement, negligence or misconduct which causes or could
potentially cause material loss, damage or injury to the Company, any of its
Affiliates or their respective employees, or (v) the Company’s (or applicable
Affiliate’s) reasonable determination that (a) the Participant has violated any
policy of the Company (or applicable Affiliate), including but not limited to,
policies regarding sexual harassment, insider trading, confidentiality,
substance abuse and/or conflicts of interest, which violation could result in
the termination of the Participant’s employment, or (b) the Participant has
failed to satisfactorily perform the material duties of Participant’s position
with the Company or any of its Affiliates.   (f)   “Change of Control” is
defined in Section 8(b) of the Plan.



1



--------------------------------------------------------------------------------



 



(g)   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.   (h)   “Committee” or “Compensation Committee” shall mean the
Compensation Committee of the Board as further described in Section 3 of the
Plan.   (i)   “Company” shall mean Valero Energy Corporation, a Delaware
corporation, formerly known as “Valero Refining and Marketing Company.”   (j)  
“Employee” shall mean any employee of the Company or of any Affiliate.   (k)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.   (l)
  “Exercisable Award” is defined in Section 6(h)(vii)(A).   (m)   “Exercise
Notice” is defined in Section 6(g)(i) of the Plan.   (n)   “Fair Market Value”
shall mean the average of the “high” and “low” reported sales price per Share
(as reported in the NYSE — Composite Transactions listing) as of the relevant
measuring date, or if there are no sales on the NYSE on that measuring date,
then as of the next following day on which there were sales.   (o)   “Incentive
Stock Option” shall mean an option granted under Section 6(a) of the Plan that
is intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.   (p)   “Non-Qualified Stock Option” shall mean an option
granted under Section 6(a) of the Plan that is not intended to be an Incentive
Stock Option.   (q)   “Notice Date” is defined in Section 6(g)(i) of the Plan.  
(r)   “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.   (s)   “Other Stock-Based Award” shall mean any right granted under
Section 6(f) of the Plan.   (t)   “Participant” shall mean any Employee granted
an Award under the Plan.   (u)   “Performance Award” shall mean any right
granted under Section 6(d) of the Plan.   (v)   “Person” shall mean any
individual, corporation, partnership, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.

2



--------------------------------------------------------------------------------



 



(w)   “Restricted Stock” shall mean any Share, prior to the lapse of
restrictions thereon, granted under Section 6(c) of the Plan.   (x)   “Rights
Agreement” shall mean the Rights Agreement, dated as of June 18, 1997, between
the Company and Computershare Investor Services, L.L.C., as Rights Agent
(successor Rights Agent to Harris Trust and Savings Bank), as amended.   (y)  
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
  (z)   “SAR” or “stock appreciation right”is further described in Section 6(b)
of the Plan and shall mean the right, subject to the provisions of this Plan, to
receive a payment in cash equal to the difference between the specified exercise
price of the SAR and the Fair Market Value of one Share.   (aa)   “SEC” shall
mean the Securities and Exchange Commission.   (bb)   “Settlement Date” is
defined in Section 6(g)(i) of the Plan.   (cc)   “Share” or “Shares” shall mean
the common stock of the Company, $0.01 par value, and other securities or
property that may become the subject of Awards or become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.   (dd)   “Stock
Compensation” shall mean any right granted under Section 6(e) of the Plan.  
(ee)   “Tax Payment” is defined in Section 6(g)(ii) of the Plan.

SECTION 3. Administration.
The Plan shall be administered by a committee composed solely of two or more
“Non-Employee Directors” (as defined in Rule 16b-3) of the Company who are also
“Outside Directors” (as defined in Section 162(m) of the Code) of the Company,
which Committee shall be, except as hereinafter set forth, the Compensation
Committee. In the event that the membership of the Compensation Committee shall
fail to meet the foregoing criteria, then additional or different members of the
Board of Directors shall be appointed by the Board to act for purposes of
administering this Plan so that the committee administering this Plan shall
consist solely of two or more “Non-Employee Directors.” Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
authority to:

  (a)   designate Participants;     (b)   determine the type or types of Awards
to be granted to an eligible Employee;     (c)   determine the number of Shares
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards;

3



--------------------------------------------------------------------------------



 



  (d)   determine the terms and conditions of any Award and any subsequent
amendments thereto;     (e)   determine to what extent and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended;     (f)   determine to what extent and under
what circumstances any amount payable (in whatever form) with respect to an
Award may be deferred either automatically or at the election of the holder
thereof or the Committee;     (g)   provide for the acceleration of any time
period relating to the vesting, exercise or realization of any Award so that the
Award may be exercised or realized in full on or before a date fixed by the
Committee; the Committee may, in its discretion, include other provisions and
limitations in any Award Agreement as the Committee may deem equitable and in
the best interests of the Company;     (h)   interpret and administer the Plan
and any instrument or agreement relating to the Plan, including Award
Agreements.     (i)   establish, amend, suspend, or waive any rules or
regulations regarding the Plan, and appoint any agent the Committee shall deem
appropriate for the proper administration of the Plan; and     (j)   make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time, and shall be final,
conclusive, and binding upon all Persons, including the Company, any Affiliate,
any Participant, any holder or beneficiary of any Award, any stockholder of the
Company and any Employee.

SECTION 4. Shares and Other Property Available For Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c),
the number of Shares with respect to which Awards may be granted under the Plan
shall be 3,000,000. The maximum aggregate number of Shares that may be awarded
to any one Participant during any calendar year shall not exceed 1,000,000 such
Shares.
     (b) Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares.

4



--------------------------------------------------------------------------------



 



     (c) Adjustments. (i) If all or any portion of an Award vests or is
exercised subsequent to any stock dividend, rights distribution, split-up,
recapitalization, combination or exchange of shares, merger, consolidation,
acquisition of property or stock, spin-off or separation, reorganization,
liquidation or other similar event (any one of which being hereafter referred to
as a “Reorganization Event”), as a result of which shares or other securities of
any class or rights shall be issued in respect of outstanding Shares, or Shares
shall be changed into the same or a different number of shares of the same or
another class or classes or other securities, the person exercising or otherwise
entitled to such Award shall receive, except as may be otherwise determined by
the Committee:

  (A)   for the aggregate price payable upon such exercise of an Option, or upon
vesting of an Award (other than an Option) denominated in Shares (1) the
aggregate number and class of shares, rights or other securities for which a
recognized market exists, and (2) a cash amount equal to the fair market value
(as reasonably determined by the Committee) on such exercise or vesting date of
any other property (other than regular cash dividend payments) and of any
shares, rights or other securities for which no recognized market exists, which,
if Shares (as authorized at the date of the granting of such Award) had been
acquired at the date of granting of the Award for the same aggregate price (on
the basis of the price per share, if any, provided in the Award) and had not
been disposed of, such person or persons would be holding at the time of such
exercise or vesting as a result of such acquisition and any such Reorganization
Event, and     (B)   a cash amount upon the exercise of any SARs equal to the
difference between the aggregate grant price of such SARs and the aggregate of
(1) the fair market value, on the exercise date of any whole shares, rights or
other securities for which a recognized market exists, and (2) the fair market
value (as reasonably determined by the Committee) on such date of any other
property (other than regular cash dividend payments) which the holder of a
number of Shares equal to the number of such SARs, if such Shares had been
purchased at the date of granting of such SARs and not otherwise disposed of,
would be holding at the time of exercise of such SARs as a result of such
purchase and any such Reorganization Event;

provided, however, that no fractional Share, fractional right or other
fractional security shall be issued upon any such exercise or vesting, and the
aggregate price paid shall be appropriately reduced to reflect any fractional
Share, fractional right or other fractional security not issued; and provided
further, however, that if the exercise or vesting of any Award subsequent to any
Reorganization Event would, pursuant to clause (A) of this Section 4(c)(i),
require the delivery of shares, rights or other securities which the Company is
not then authorized to issue or which in the sole judgment of the Committee
cannot be issued without undue effort or expense, the person exercising or
vesting in such Award shall receive, in lieu of such shares, rights or other
securities, a cash payment equal to the Fair Market Value on the exercise or
vesting date, as the case may be, as reasonably determined by the Committee, of
such shares, rights or other securities. For purposes of applying the provisions
of this Plan, the Preference

5



--------------------------------------------------------------------------------



 



Share Purchase Rights distributed to stockholders of the Company pursuant to the
Rights Agreement shall be deemed not to have been distributed until the
Distribution Date (as defined in the Rights Agreement).
          (ii) In the event of any change in the number of Shares outstanding
resulting from a Reorganization Event, the aggregate number and class of Shares
remaining available to be awarded under this Plan shall be that number and class
which a person, to whom an Award had been granted for all of the available
Shares under this Plan on the date preceding such change, would be entitled to
receive as provided in Section 4(c)(i).
          (iii) Upon the occurrence of any Reorganization Event, the Committee
shall be entitled (but shall not be required) to determine that new Award
Agreements shall be entered into with Participants reflecting such event.
     (d) Share Counting. For purposes of determining at any time the number of
Shares that remain available for grant under this Plan, the number of Shares
then authorized pursuant to Section 4 of the Plan shall be (i) decreased by the
“gross” number of Shares issued pursuant to exercised Awards, (ii) decreased by
the “gross” number of Shares issuable pursuant to outstanding unexercised
Awards, and (iii) increased by the number of Shares to which a Participant shall
have forfeited, voluntarily surrendered or otherwise permanently lost his or her
right to exercise or vest in an Award under any provision of this Plan or
otherwise. As used herein, the “gross” number of Shares refers to the maximum
number of Shares that may be issued upon the exercise of an Award. Should the
exercise price of an Award under the Plan be paid with shares of Common Stock or
should shares of Common Stock otherwise issuable under the Plan be withheld by
the Company in satisfaction of the withholding taxes incurred in connection with
the exercise or vesting of an Award, then the number of Shares available for
issuance under the Plan shall be reduced by the gross number of Shares for which
the Award is exercised or which vest under the stock issuance, and not by the
net number of Shares of Common Stock issued to the holder of such option. The
provisions above shall be applied in a manner which will permit compensation
generated under the Plan which is intended to constitute “performance-based”
compensation for purposes of Section 162(m) of the Code to be treated as such
“performance-based” compensation.
SECTION 5. Eligibility.
Any Employee who is (a) not a member of the Committee, and either (b) an
executive officer of the Company or an executive officer of a subsidiary of the
Company, or (c) a key employee of the Company or of a subsidiary of the Company
designated as such by the Committee, shall be eligible to be designated a
Participant by the Committee.

6



--------------------------------------------------------------------------------



 



SECTION 6. Awards.
     (a) Options. In determining that an eligible Employee shall be granted an
Option, the Committee shall determine, subject to the provisions of the Plan,
the number of Shares to be covered by each Option, the purchase price therefor
and the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and any additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine.
          (i) Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee at the time each Option is granted;
provided, that the purchase price per Share shall not be less than 100% of Fair
Market Value on the date of such grant.
          (ii) Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder.
     (b) Stock Appreciation Rights. Subject to the provisions of the Plan, in
determining that an eligible Employee shall be awarded SARs, the Committee shall
determine the number of Shares to be covered by each SAR Award, the grant price
thereof and the conditions and limitations applicable to the exercise thereof.
SAR Awards shall be payable in cash or in stock, as determined by the Committee,
and may be granted in tandem with another Award, in addition to another Award,
or freestanding and unrelated to another Award. SARs granted in tandem with or
in addition to another Award may be granted either at the same time as the other
Award or at a later time.
          (i) Grant Price. The grant price (strike price) of an SAR shall be
determined by the Committee, provided, that the grant price shall not be less
than 100% of Fair Market Value on the date of such grant.
          (ii) Other Terms and Conditions. Subject to the terms of the Plan and
any applicable Award Agreement, the Committee shall determine, at or after the
grant of an SAR, the term, methods of exercise, and any other terms and
conditions of any SAR.
     (c) Restricted Stock. Subject to the provisions of the Plan, in determining
that an eligible Employee shall be awarded Restricted Stock, the Committee shall
determine the number of Shares of Restricted Stock to be granted to each
Participant, the duration of the restriction period during which, and the
conditions under which, the Restricted Stock may be forfeited to the Company,
and the other terms and conditions of the Awards.
          (i) Dividends. Unless otherwise determined by the Committee, a
Restricted Stock Award shall provide for the payment of dividends during its
restriction period. Dividends paid on Restricted Stock may be paid directly to
the Participant, may be subject to risk of forfeiture, or may be subject to
transfer restrictions during any period established by the Committee, all as
determined by the Committee in its discretion.

7



--------------------------------------------------------------------------------



 



          (ii) Registration. Any Restricted Stock may be evidenced in any manner
deemed appropriate by the Committee, including book-entry registration or the
issuance of stock certificates. If any stock certificate is issued with respect
to Restricted Stock, the certificate shall be registered in the name of the
Participant and may bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to the Restricted Stock. The Participant
shall be entitled to exercise all voting rights with respect to the Restricted
Stock during the restriction period.
          (iii) Forfeiture. Except as otherwise determined by the Committee or
the Chief Executive Officer, subject to Section 6(h)(vii)(D), upon termination
of a Participant’s employment with the Company for any reason, the provisions of
Section 6(h)(vii)(B) and (C) shall apply with respect to Restricted Stock
granted hereunder.
          (iv) Issuance of Shares. Unrestricted Shares, evidenced in any manner
as the Committee shall deem appropriate, shall be nonforfeitable and shall be
issued to the Participant promptly after the applicable restrictions have lapsed
or otherwise terminated or been satisfied.
     (d) Performance Awards. The Committee shall have authority to determine the
Employees who may receive a Performance Award, which shall consist of a right,
denominated or payable in cash, Shares, other securities or other property
(including Restricted Stock), and that shall confer on the holder thereof,
rights valued at an amount determined by the Committee and payable to or
exercisable by the holder thereof, in whole or in part, upon the achievement of
prescribed performance goals during prescribed performance periods as the
Committee shall establish.
          (i) Terms and Conditions. Performance Awards shall be based upon
(A) achievement of a specified performance goal or goals established by the
Committee, and (B) certification by the Committee prior to payment that the
previously established performance goal(s) has been met. Performance goals under
the Plan shall be based upon any one or a combination of (1) the total
stockholder return (“TSR”) of the Company during a specified performance period,
either individually or in comparison with the TSR achieved by a specified group
of other companies (a “Target Group”) approved by the Committee, (2) the
Company’s return on equity (“ROE”) during a specified period, either
individually or in comparison with the ROE achieved by a Target Group, (3) the
Company’s return on investment (“ROI”) during a specified period, either
individually or in comparison with the ROI achieved by a Target Group, (4) the
Company’s earnings per Share during a specified period, or (5) the Company’s
final or average stock price compared with the stock price for an earlier
specified date or period. For a given performance period, “TSR” means the
(x) the final stock price at the end of the performance period, plus (y) the
dividends paid during the performance period, divided by (z) the stock price at
the beginning of the performance period. In addition to specifying the
performance goal(s) to be achieved during any performance period, the Committee
shall also specify the length of the performance period(s), the number of Shares
subject to any Performance Award and the amount of any payment or transfer to be
made pursuant to any Performance Award. For any Award that is intended to comply
with Section 162(m) of the Code, specification of the performance goal(s) shall

8



--------------------------------------------------------------------------------



 



be made either (aa) prior to the beginning of the performance period, or (bb)
not later than 90 days after the commencement of the performance period,
provided that the outcome as to the attainment or non-attainment of the
performance goal(s) is substantially uncertain when the specification is made
and that no more than 25% of the performance period has elapsed. The Committee,
in its sole discretion, may provide for a reduction in the value of a
Performance Award during the performance period and prior to certification that
the established performance goal(s) has been met.
          (ii) Payment of Performance Awards. When earned, Performance Awards
may be paid in a lump sum or in installments following the close of the
performance period or, in accordance with procedures established by the
Committee, on a deferred basis.
     (e) Stock Compensation. The Committee shall have authority to pay in Shares
all or any portion of the amounts payable under any compensation program of the
Company. The number and type of Shares to be distributed in lieu of the cash
compensation applicable to any Award, as well as the terms and conditions of any
bonus awards, shall be determined by the Committee.
     (f) Other Stock-Based Awards. The Committee is hereby authorized to grant
to eligible Employees an “Other Stock-Based Award,” which shall consist of a
right
          (i) that is not an Award or right described in Section 6(a), (b), (c),
(d), or (e) above, and
          (ii) that is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including securities
convertible into Shares), as are deemed by the Committee to be consistent with
the purposes of the Plan; provided, that any such rights must comply, to the
extent deemed desirable by the Committee, with Rule 16b-3 and applicable law.
Subject to the terms of the Plan and any applicable Award Agreement, the
Committee shall determine the terms and conditions of any Other Stock-Based
Award.
     (g) Exercise of Option or SAR Awards.
          (i) Notice. Unless otherwise prescribed by the Committee, Awards may
be exercised only by written notice of exercise (the “Exercise Notice”), in the
form prescribed by the Committee, delivered to the Company to the Financial
Benefit Plan Administration Manager or other Company official administering the
Plan, and signed by the Participant or the representative or transferee thereof.
The date on which the Exercise Notice is delivered to the Company shall be the
“Notice Date.” The Exercise Notice shall specify a date (the “Settlement Date”),
not less than five business days nor more than ten business days following the
Notice Date, upon which the Shares or other rights shall be issued or
transferred to the Participant (or other person entitled to exercise the Award)
and the Award’s exercise price shall be paid to the Company.

9



--------------------------------------------------------------------------------



 



          (ii) Payment. Unless otherwise prescribed by the Committee, on the
Settlement Date, the person exercising an Award shall tender to the Company full
payment for the Shares or other rights with respect to which the Award is
exercised, together with an additional amount equal to the amount of any taxes
required to be collected or withheld by the Company in connection with the
exercise of the Award (the “Tax Payment”).
          (iii) Tax Payment Election. Subject to the approval of the Committee,
and to any rules and limitations as the Committee may adopt, a person exercising
an Award may make the Tax Payment in whole or in part by electing, at or before
the time of exercise of the Award, either (A) to have the Company withhold from
the number of Shares otherwise deliverable a number of Shares whose value equals
the Tax Payment, or (B) to deliver certificates for other Shares owned by the
person exercising the Award, endorsed in blank with appropriate signature
guarantee, having a value equal to the amount otherwise to be collected or
withheld. Following any election to withhold Shares or deliver other Shares to
make a Tax Payment, the Committee shall have sole discretion to approve or
disapprove the election at any time prior to the Settlement Date. If the
election is disapproved, the Tax Payment shall be made in cash, or in any
combination of cash and Shares as the Committee may direct. If the Committee
shall fail to disapprove the election prior to the Settlement Date, the election
will be deemed approved.
          (iv) Payment with Stock. Subject to approval by the Committee, a
person exercising an Award for the receipt of Shares may pay for the Shares by
tendering to the Company other Shares legally and beneficially owned by that
person at the time of the exercise of the Award. If approved by the Committee,
this method of exercise may include use of a procedure whereby a person
exercising an Award may request that Shares received upon exercise of a portion
of an Award be automatically applied to satisfy the exercise price for
additional and increasingly larger portions of the Award. The certificate(s)
representing any Shares tendered in payment of an Award’s exercise price must be
accompanied by a stock power duly executed with appropriate signature
guarantees. The Committee may, in its sole discretion, refuse any tender of
Shares in which case the Company shall promptly redeliver the Shares to the
person exercising the Award and notify the person of the refusal as soon as
practicable. In this event, the person may either (A) tender to the Company on
the Settlement Date the cash amount required to pay for the Award’s Shares, or
(B) rescind the Exercise Notice. If the person elects to rescind his or her
Exercise Notice, the person may again (subject to the other terms of this Plan)
deliver an Exercise Notice with respect to the Award at any time prior to its
expiration date.
          (v) Valuation. Any calculation with respect to a Participant’s income,
required tax withholding or other matters required to be made by the Company
upon the exercise of an Award shall be made using the Fair Market Value of the
Shares on the Notice Date, whether or not the Exercise Notice is delivered to
the Company before or after the close of trading on that date, unless otherwise
specified by the Committee. Notwithstanding the foregoing, for Option exercises
using the Company’s “same-day-sale for cash method” or “broker sale for stock
method,” a Participant’s taxable gain and related tax withholding on the
exercise will be calculated using the actual market price at which Shares were
sold in the transaction.

10



--------------------------------------------------------------------------------



 



          (vi) Rights as Stockholder. Except as provided in Section 6(c) of this
Plan, until the issuance of the stock certificate(s) for Shares purchased
hereunder (as evidenced by the appropriate entry on the books of the Company or
any authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder of the Company shall exist with
respect to such Shares, notwithstanding the exercise of any Award. No adjustment
will be made for a dividend or other rights for which the record date is prior
to the date the stock certificates evidencing such Shares are issued, except as
otherwise provided in this Plan.
     (h) General.
          (i) Grants. Awards may be granted, in the discretion of the Committee,
either alone or in addition to, in tandem with, or in substitution for any other
Award granted under the Plan or any award granted under any other plan of the
Company or any Affiliate. Awards granted in addition to or in tandem with other
Awards or awards granted under any other plan of the Company or any Affiliate
may be granted either at the same time as or at a different time from the grant
of other Awards or awards. The Committee may make the grant of any award subject
to prior stockholder approval of the Plan, but any Award so granted by the
Committee shall then be contingent upon stockholder approval of the Plan.
          (ii) Forms of Payment by Company. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in any form as the Committee shall determine, including cash, Shares, other
securities, other Awards or other property, or any combination thereof, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. These rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments.
          (iii) Limits on Transfer. Each Award, and each right under any Award,
shall be exercisable only by the Participant during the Participant’s lifetime,
or if permissible under applicable law, (A) upon Participant’s death, by the
Participant’s beneficiary, (B) for Option Awards other than an Incentive Stock
Option Award, by an immediate family member as a transferee receiving the Award
pursuant to a gift, or (C) by any transferee authorized by the Committee. Upon
the Participant’s death, each Award, and each right under any Award, shall be
exercisable by the Participant’s beneficiary designated under the Valero Energy
Corporation Beneficiary Designation Form, or if there is no such designation, by
the beneficiary designated in the Participant’s will, or if there is no will, by
the laws of descent and distribution. Without prior written approval from the
Committee, no Award, and no right under any Award, may be assigned, pledged,
sold or otherwise transferred or encumbered by a Participant otherwise than as
provided in this Section and any purported assignment, pledge, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

11



--------------------------------------------------------------------------------



 



          (iv) Term of Awards. The term of each Award shall be for the period
determined by the Committee; provided, that in no event shall the term of any
Incentive Stock Option exceed a period of 10 years from the date of its grant.
          (v) Share Certificates. All certificates for Shares or other
securities of the Company or any Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to (A) all stop transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, (B) the rules, regulations, and other requirements of the SEC and any
stock exchange upon which the Shares or other securities are then listed,
(C) and any applicable federal or state laws. The Committee may cause a legend
or legends to be put on any stock certificates to make appropriate reference to
applicable restrictions.
          (vi) Delivery of Shares or Other Securities and Payment of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement is received by the Company. Payment may
be made in any form or method prescribed by the Committee, including cash,
Shares, other securities, other Awards or other property, or any combination
thereof, provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the Fair Market Value of any Shares or other
property tendered to the Company as of the date of such tender, is at least
equal to the full amount required to be paid.
          (vii) Termination of Employment.
               (A) Except as otherwise provided in the Plan, or otherwise
determined by the Committee and included in the applicable Award Agreement, an
Option, SAR or Other Stock Based Award having an exercise provision (each an
“Exercisable Award”) vests to and/or may be exercised by a Participant only
while the Participant is and has continually been since the date of the grant of
the Exercisable Award an Employee. If a Participant’s employment with the
Company is voluntarily terminated by the Participant (other than through
retirement, death or disability; see subsection (C) below), then: (i) that
portion of any Exercisable Award that has not vested on or prior to such date of
termination shall automatically lapse and be forfeited, and (ii) all vested but
unexercised Exercisable Awards previously granted to that Participant under the
Plan shall automatically lapse and be forfeited at the close of business on the
30th day following that date of such Participant’s termination, unless an
Exercisable Award expires earlier according to its original terms. If a
Participant’s employment is involuntarily terminated by the Company for Cause:
(i) that portion of any Exercisable Award that has not vested on or prior to
such date of termination shall automatically lapse and be forfeited, and
(ii) all vested but unexercised Exercisable Awards previously granted to that
Participant under the Plan shall automatically lapse and be forfeited at the
close of business on the 30th day following that date of such Participant’s
termination, unless an Exercisable Award expires earlier according to its
original terms. If a Participant’s employment is involuntarily terminated by the
Company other than for Cause: (i) that portion of any Exercisable Award which
has not vested on or prior to such date of termination shall automatically lapse
and be forfeited, and (ii) all vested but unexercised Exercisable Awards
previously granted to that Participant under the Plan shall automatically lapse
and be forfeited at the close of business on the

12



--------------------------------------------------------------------------------



 



last business day of the twelfth month following the date of Participant’s
termination (or, in the case of an Incentive Stock Option Award, 12 months after
the Participant’s termination by reason of death or disability, or 3 months
after any other termination), unless an Exercisable Award sooner expires
according to its original terms.
               (B) Except as otherwise provided in the Plan, or otherwise
determined by the Committee and included in the applicable Award Agreement, if a
Participant’s employment with the Company is voluntarily terminated by the
Participant (other than through retirement, death or disability; see subsection
(C) below), or is terminated by the Company for Cause or without Cause, then any
Restricted Stock or Performance Award previously granted to that Participant
under the Plan which remains unvested, shall automatically lapse and be
forfeited at the close of business on the date of the Participant’s termination
of employment.
               (C) Except as otherwise provided in the Plan, or otherwise
determined by the Committee and included in the applicable Award Agreement, if a
Participant’s employment is terminated because of retirement, death or
disability (with the determination of disability to be made within the sole
discretion of the Committee), any Award held by the Participant shall remain
outstanding and vest or become exercisable according to the Award’s original
terms; provided, however, that any Restricted Stock held by the Participant
which remains unvested as of the date of retirement, death or disability shall
immediately vest and become non-forfeitable as of such date.
               (D) The Committee or the Chief Executive Officer may prescribe
new or additional terms for the vesting, exercise or realization of any Award;
provided, however, that, in accordance with Article III. Section 4 of the
Company’s Bylaws, any such action with respect to the Chief Executive Officer or
the President must be approved by the Board of Directors and any such action
with respect to a Participant subject to Section 16 of the Exchange Act must be
approved by the Committee.
          (viii) Award Agreements. Awards shall be evidenced by Award Agreements
having terms and conditions, not inconsistent with the Plan, as prescribed by
the Committee. Award Agreements need not be uniform.
          (ix) Deferral of Receipt. By filing a written request with the
Committee or the Company not later than December 31st of any calendar year, a
Participant may elect to defer receipt of all or any portion of any stock to be
awarded pursuant to a Restricted Stock award, Performance Award or Other
Stock-Based Award which, absent such election, the Participant would be entitled
to receive during the calendar year following the Participant’s request
(hereafter referred to as the “Deferred Award”). The Deferred Award will be
delivered to the Participant on January 2nd of the second calendar year
following the calendar year in which the deferral election is made. Successive
elections may be made with respect to the same Deferred Award to defer from year
to year the receipt of such Deferred Award. Each Participant shall be solely
responsible for determining the personal income tax effect of making any
deferral election; the Company makes no representation that such election shall
have the effect of deferring receipt of any income attributable to the Deferred
Award for federal income tax purposes.

13



--------------------------------------------------------------------------------



 



SECTION 7. Amendment and Termination.
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
     (a) Amendments to the Plan. The Committee or the Board may amend, suspend
or terminate the Plan without the consent of any stockholder, Participant, other
holder or beneficiary of an Award, or other Person; provided that
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company no amendment, suspension, or
termination may be made that would:
          (i) materially increase the total number of Shares available for
Awards under the Plan (except as provided in Section 4);
          (ii) change the class of employees eligible to receive Awards under
the Plan; or
          (iii) permit Awards encompassing rights to purchase Shares to be
granted with a per Share grant, exercise or purchase price of less than the Fair
Market Value of a Share on the date of grant thereof.
     (b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted; provided
that, no change in any Award shall reduce the benefit accruing to any
Participant without the consent of the Participant; and provided further that,
no amendment, without the approval of the stockholders, may be made to any
outstanding Option to lower the purchase price per Share under that Option (or
to cancel and replace any outstanding Option with a new Option having a lower
purchase price per Share).
     (c) Unusual or Nonrecurring Events. The Committee is hereby authorized to
make adjustments in the terms, conditions, and criteria of Awards in recognition
of unusual or nonrecurring events (including the events described in Section
4(c) of the Plan) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or in recognition of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. Notwithstanding the foregoing, with respect to any Award
intended to qualify as performance-based compensation under Section 162(m) of
the Code, no adjustment shall be authorized to the extent the adjustment would
cause the Award to fail to qualify unless otherwise determined in the sole
discretion of the Committee.

14



--------------------------------------------------------------------------------



 



SECTION 8. Change Of Control.
     (a) Effect. If a Change of Control shall occur, each Award held by a
Participant pursuant to the Plan shall remain in full force and effect until the
earlier of (i) the expiration date of the Award, or (ii) 90 days following the
Participant’s date of termination of employment with the Company.
     (b) Defined. A Change of Control shall be deemed to occur when:
          (i) the stockholders of the Company approve any agreement or
transaction pursuant to which: (A) the Company will merge or consolidate with
any other Person (other than a wholly owned subsidiary of the Company) and will
not be the surviving entity (or in which the Company survives only as the
subsidiary of another entity); (B) the Company will sell all or substantially
all of its assets to any other Person (other than a wholly owned subsidiary of
the Company); or (C) the Company will be liquidated or dissolved; or
          (ii) any “person” or “group” (as these terms are used in Section 13(d)
and 14(d) of the Exchange Act) other than the Company, any subsidiary of the
Company, any employee benefit plan of the Company or its subsidiaries, or any
entity holding Shares for or pursuant to the terms of such employee benefit
plans, is or becomes an “Acquiring Person” as defined in the Rights Agreement
(or any successor Rights Agreement) (or, if no Rights Agreement is then in
effect, such person or group acquires or holds such number of shares as, under
the terms and conditions of the most recent such Rights Agreement to be in force
and effect, would have caused such person or group to be an “Acquiring Person”
thereunder); or
          (iii) any “person” or “group” shall commence a tender offer or
exchange offer for 15% or more of the Shares then outstanding, or for any number
or amount of Shares which, if the tender or exchange offer were to be fully
subscribed and all Shares for which the tender or exchange offer is made were to
be purchased or exchanged pursuant to the offer, would result in the acquiring
person or group directly or indirectly beneficially owning 50% or more of the
Shares then outstanding; or
          (iv) individuals who, as of any date, constitute the Board (the
“Incumbent Board”) thereafter cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or group other than the Board; or

15



--------------------------------------------------------------------------------



 



          (v) the occurrence of the Distribution Date (as defined in the Rights
Agreement); or
          (vi) any other event determined by the Board or the Committee to
constitute a “Change of Control” hereunder.
     (c) Actions of Committee. In addition to the Committee’s authority set
forth in Section 7(c) of the Plan, in order to maintain the Participants’ rights
in the event of any Change of Control, the Committee, as constituted before the
Change of Control, is hereby authorized, and has sole discretion, as to any
Award, either at the time the Award is made hereunder or any time thereafter, to
take any one or more of the following actions:
          (i) provide for the acceleration of any time periods relating to the
vesting, exercise or realization of the Award so that the Award may be exercised
or realized in full on or before a date fixed by the Committee;
          (ii) provide for the purchase of any Award, upon the Participant’s
request, for an amount of cash equal to the amount that could have been attained
upon the exercise of the Award or realization of the Participant’s rights in the
Award had the Award been currently exercisable or payable;
          (iii) adjust any outstanding Award as the Committee deems appropriate
to reflect the Change of Control; or
          (iv) cause any outstanding Award to be assumed, or new rights
substituted therefor, by the acquiring or surviving corporation after the Change
of Control. The Committee may in its discretion include other provisions and
limitations in any Award Agreement as it may deem equitable and in the best
interests of the Company.
SECTION 9. General Provisions.
     (a) No Rights to Awards. No Employee, Participant or other Person shall
have any claim to be granted any Award. The Committee is not required to treat
uniformly the Employees, Participants, or holders or beneficiaries of Awards
when making grants of Awards under the Plan. The terms and conditions of Awards
are not required to be the same with respect to each recipient.
     (b) Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or any
Affiliate, or to a committee of such officers or managers, the authority,
subject to the terms and limitations the Committee shall determine, to grant
Awards to, or to cancel, modify or waive rights with respect to, or to amend,
suspend, or terminate Awards held by, Employees who are not deemed “officers” or
“directors” of the Company for purposes of Section 16 of the Exchange Act, or
who are otherwise not subject to Section 16.

16



--------------------------------------------------------------------------------



 



     (c) Withholding. The Company or any Affiliate is hereby authorized to
withhold from any Award, from any payment due or transfer made under any Award
or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes with respect to an Award, its
exercise, the lapse of restrictions thereon, payment or transfer under an Award
or under the Plan, and to take any other action necessary in the opinion of the
Company to satisfy all obligations for the payment of the taxes.
     (d) No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect any other compensation arrangements.
     (e) No Right to Employment. The grant of an Award shall not be construed as
creating a contract of employment or giving Participant the right to be retained
in the employ of the Company or any Affiliate. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.
     (f) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas and applicable federal law.
     (g) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (h) NYSE Listing and Other Laws and Regulations. Notwithstanding anything
to the contrary contained in this Plan, in any Award, or any Award Agreement or
other agreement entered into under this Plan, the grant or making of any Award
shall be conditional and shall be granted or awarded subject to acceptance of
the shares of Common Stock deliverable pursuant to the Award for listing on the
NYSE. The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of the Shares or other consideration might violate
any applicable law or regulation, violate any regulation for admission or
trading on the NYSE, or entitle the Company to recover any consideration or
proceeds under Section 16 of the Exchange Act, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded.

17



--------------------------------------------------------------------------------



 



     (i) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or any fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
     (j) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
     (k) Code Section 162(m). It is intended for the Plan to meet the
requirements of Section 162(m) of the Code so that the Committee may, in its
discretion, make Awards of Options, Stock Appreciation Rights and Performance
Awards that constitute “performance-based” compensation within the meaning of
such section. If any provision of the Plan would not otherwise permit the Plan
to meet the requirements of Section 162(m) of the Code, such provision shall be
construed or deemed amended to conform with the requirements of such section;
provided that, no such construction or amendment shall have an adverse effect on
the economic value of any Award previously granted hereunder.
     (l) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. The headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (m) Construction. Use of the term “including” in this Plan shall be
construed to mean “including but not limited to.”
SECTION 10. Effective Date of the Plan.
The Plan shall be effective May 10, 2001, provided the Plan is approved by the
stockholders of the Company.
SECTION 11. Term of the Plan.
The Plan shall expire on May 10, 2011. However, unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award made prior
to, and outstanding on such date, shall remain valid in accordance with its
terms and conditions, and the authority of the Board or the Committee to amend,
suspend, or terminate any such Award or to waive any conditions or rights under
any such Award in accordance with the Plan, shall extend beyond such date.

18